Citation Nr: 1403086	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability manifested by traveling nerve pain, excluding right-sided sciatica.

2.  Entitlement to an increased evaluation for allergic rhinitis with occasional sinusitis, evaluated as noncompensably (zero percent) disabling.

3.  Entitlement to an increased evaluation for low back strain, evaluated as 10 percent disabling prior to April 7, 2011, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In October 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file.  

The instant matters were previously before the Board in March 2011, at which time they were remanded to the agency of original jurisdiction (AOJ) for further development, to include affording the Veteran VA examinations in connection with his claims.  Based on the results of an April 2011 examination, the Appeals Management Center (AMC) issued an April 2012 decision wherein the Veteran's disability rating for his low back strain was increased to 20 percent, effective from April 7, 2011.  Because less than the maximum available benefit for a schedular rating was awarded for that disability and because the increase was not awarded for the entirety of the claims period, the claim remains properly before the Board.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  The remaining issues, to include entitlement to a rating in excess of 20 percent for low back strain, were then readjudicated via an April 2012 supplemental statement of the case and the matters were returned to the Board.

(The decision below addresses the Veteran's increased rating claims.  The issue of entitlement to service connection for a disability manifested by traveling nerve pain, excluding right-sided sciatica, must again be remanded and is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis has not been manifested by obstruction of 50 percent or more on both sides, complete obstruction on one side, nasal polyps, or purulent discharge.

2.  Prior to March 30, 2009, the Veteran's service-connected lumbosacral strain was manifested by subjective complaints of painful motion.

3.  Since March 30, 2009, the Veteran's service-connected lumbosacral strain has been manifested by mild to moderate limitation of motion of the thoracolumbar spine, which did not approximate thoracolumbar spine motion limited to 30 degrees or less or ankylosis.

4.  Associated neurological symptomatology, other than right-sided radicular sciatica, has not been manifested.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation for allergic rhinitis with occasional sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6510, 6522 (2013).

2.  The requirements for an evaluation greater than 10 percent for lumbosacral strain for the period prior to March 30, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for a 20 percent disability rating for lumbosacral strain have been met since March 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010). 

In the instant case, the Veteran has not disputed the contents of the VCAA notice provided to him.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Vazquez and Dingess, both supra, were satisfied via a December 2007 VCAA-notice letter.  

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were also satisfied.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes the Veteran's service treatment records (STRs); VA treatment records, to specifically include the report of x-rays taken in October 2009 as required by the Board's previous remand; VA examination reports; and lay statements from the Veteran, to include his hearing testimony.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  In this regard, the Board notes that during his October 2009 hearing, the Veteran had indicated that he had received private chiropractic treatment for his back, which included an examination and x-rays.  In its March 2011 remand, the Board directed the AOJ to attempt to obtain those private records.  A review of the record show that the AOJ requested from the Veteran that he provide the name and address for the private chiropractor from which he reportedly received an examination and x-rays as referred to during his October 2009 Board hearing and to sign the necessary authorization for release of such private medical records to the VA.  The Veteran provided no information in response to this request.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for submitting any private evidence, the Board finds that no further assistance in this regard is warranted and that the terms of its March 2011 remand have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also afforded VA examinations in connection with his claims.  The examiners reviewed the claims folder and conducted thorough examinations of the Veteran.  The examiners also considered the Veteran's lay assertions regarding the nature and severity of his symptoms.  The Board finds that the examination reports, along with the VA outpatient treatment records, contain sufficient evidence by which to evaluate the severity of the Veteran's service-connected disabilities in the context of the pertinent regulations and throughout the claim period.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).

II.  Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013). 

A.  Allergic Rhinitis

The Veteran's service-connected allergic rhinitis with occasional sinusitis has been evaluated as noncompensably (zero percent) disabling 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522 (2013).  Although a zero percent rating is not specifically provided for, regulation provides that a zero percent evaluation shall be assigned if the requirements for a compensable evaluation are not met in all instances where the Rating Schedule does not provide a zero percent evaluation.  38 C.F.R. § 4.31 (2013).  

A VA examination concerning the Veteran's service-connected allergic rhinitis was conducted in January 2008.  At that time, the Veteran complained of allergies with constant drainage and interference breathing through his nose, but without headaches or sinus infections.  X-rays of the sinuses were negative.  During his October 2009 Board hearing, the Veteran reported an increase in the severity of his allergic rhinitis symptoms.  Specifically, he complained that the left side of his nasal passage would become completely blocked every night, bleed, and clot.  He reported occasional blockage on the right side.  He further indicated that he had post-nasal drainage every day and a persistent cough.  

VA treatment records show that in March 2009, it was suggested that the Veteran use a NetiPot as a means of flushing his sinuses.  In May 2009, he presented with complaints of sinus congestion.  He was noted to have had some nasal and sinus congestion and asserted having "a weird cough for about a year."  The only reported change in his cough was nasal drainage.  Headaches were denied.  In November 2011, the Veteran presented with a sore throat.  At that time, there was no frontal or maxillary sinus pressure.  In January 2012, he complained of a cough and nasal congestion for three days.  The concern was mild sinusitis.  In February 2012, he was diagnosed as having bronchitis.

The Veteran was also afforded another VA examination in April 2011.  The examiner noted a prior self-reported history of a septal perforation, for which he was advised to cease all medications.  The Veteran indicated that since that time, he had experienced a productive cough each morning, estimating that he would cough up a cup of mucous.  He denied the use of antibiotics in the past year and stated that his symptoms, while still present, were diminished during the winter months.  The Veteran also reported the occasional sinus headache and stated that he felt slight pressure all of time, which was not prostrating in nature.  The examiner found no documentation of polyps or obstruction of either nasal passage.  Sinus x-rays were normal, showing no evidence of perforation.  

Based on the evidence of record, the Board cannot conclude that a compensable rating is warranted at any point during the claims period.  This is so because the evidence fails to demonstrate greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, and there is no evidence of nasal polyps.  See 38 C.F.R. § 4.97, DC 6522.  In so finding, the Board acknowledges that Veteran's assertions that the left side of his nasal passage would become completely blocked every night, bleed, and clot.  However, upon examination, the VA clinician found no evidence of obstruction.  Further, while the Veteran may be competent to testify as to difficulty breathing through his nostrils, he is not competent to differentiate between a true nasal obstruction and mere congestion.

The Board has also considered whether the evidence supports a compensable rating under DC 6510 and the General Rating Formula for Sinusitis.  In accordance with the General Rating Formula, for a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6512 (2013).  

In the instant case, although during the Veteran's October 2009 hearing, the Veteran's representative suggested that the Veteran experienced incapacitating episodes as often as twice a week, there is no evidence to support a finding of incapacitating episodes as defined by regulation, that is, an episode of sinusitis that requires bed rest and treatment by a physician.  Id. at Note.  Further, although the Veteran has complained of occasional headaches and pain, there is no evidence of sinusitis accompanied by purulent discharge or crusting, and the Veteran has not undergone radical or repeated surgeries.  Accordingly, the Board finds no basis upon which to assign a compensable rating under DC 6512.

In finding that the Veteran is not entitled to a compensable rating for his service-connected allergic rhinitis with occasional sinusitis at any point during the relevant time period, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a compensable rating for this disability at any point during the pendency of the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).

The above determination is also based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms, to include drainage, headaches, interference with breathing due to blockage, are the type of symptoms contemplated by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected allergic rhinitis is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  

B.  Low Back Strain

During the relevant time period, the Veteran's service-connected low back strain has been evaluated as 10 and 20 percent disability under 38 C.F.R. § 4.71a, DC 5237, based on the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for spine disabilities, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal thoracolumbar spine forward flexion is to 90 degrees, extension is to 30 degrees, left and right lateral flexion are to 30 degrees, and left and right lateral rotation are to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 Note (2); 38 C.F.R. § 4.71a, Plate V (2013).  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 Note (2).

Evidence relevant to the rating issue currently before the Board includes the report of a January 2008 VA examination, which notes the Veteran's complaints of daily back pain and stiffness, but no incapacitation.  The Veteran's posture and gait were indicated to be normal and there was no evidence of radiation of pain on movement or muscle spasm.  There was some tenderness to palpation of the bilateral paraspinal muscles and the midline of the lumbar region.  Range-of-motion testing resulted in flexion to 90 degrees, extension to 30 degrees, and right and left lateral flexion and rotation to 30 degrees, bilaterally.  Repetitive testing did not result in any loss of motion and there was no additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was also no evidence of intervertebral disc syndrome, as x-rays of the lumbar spine were normal.

The Veteran was afforded another VA examination in March 2009, at which time it was recorded that the Veteran walked with an antalgic gait.  The examiner reviewed the claims folder, noting that the VA treatment records failed to contain complaints of symptoms or treatment related to the Veteran's low back disability.  The examiner found this "interesting" in light of the way that the Veteran was limping on examination, but surmised that the limp could certainly be episodic, as the Veteran was noted to have a normal gait on examination in January 2008.  The Veteran complained of severe low back pain and stated that prolonged sitting or standing (more than 15 minutes) would cause a flare-up of pain.  During a flare-up, the Veteran indicated experiencing increased pain, decreased range of motion, weakness, fatigue, and incoordination.  Examination of the thoracolumbar spine failed to reveal any evidence of spasm or tenderness.  Range-of-motion testing resulted in flexion to 100 degrees, with pain at 50 degrees, and extension to 30 degrees, with no evidence of pain.  

VA treatment records contained in the Veteran's Virtual VA file reveal the Veteran's continued complaints of back pain.  In October 2009, he presented for an orthopedic surgery consultation.  He asserted several debilitating episodes where he turned in the wrong direction and felt intense pain, nearly causing him to fall to the ground.  Imaging studies were done, which showed multiple areas of degenerative disc disease and a near-complete disc space loss at L5-S1, with some spondylosis.  Range-of-motion testing revealed flexion to mid-shins with minor pain; extension reduced by 50 percent due to increased pain; side bending to three inches above the knee, bilaterally, with a minor increase in pain; and pain free rotation with mildly reduced range of motion.  In December 2009, the Veteran was fitted for a back brace, intended to decrease pain and improve support of the lumbar spine.  Treatment records also show that the Veteran was participating in physical therapy for his back.

A third VA examination was conducted in April 2011.  The examiner reviewed the claims folder, noting the reports of prior imaging studies, and acknowledged the Veteran's complaints of radiating pain and flare-ups.  The Veteran denied having bowel or bladder involvement or incapacitating episodes requiring physician-prescribed bedrest.  Physical examination of the Veteran's lumbar spine revealed tenderness to palpation at the bilateral sacroiliac joints and along the paraspinal muscles in the lumbar region.  Spasms were not observed.  Range-of-motion testing resulted in flexion to 50 degrees, extension to 10 degrees, and right and left lateral flexion and rotation to 10 degrees, bilaterally.  Pain was observed at the end ranges of motion and repetitive testing resulted in an additional loss of 10 degrees of flexion.  There was no additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  Regarding neurological involvement, the examiner noted L4-5 radiculopathy.  The examiner also indicated that the Veteran was able to heel toe and tandem walk, but that he did so with "quite a bit of motion side to side."  The examiner stated, however, that this amount of motion was out of proportion to the objective findings regarding the Veteran's lumbar spine and thus were not consistent with and/or related to the Veteran's lumbar spine disability.

As noted above, during the relevant time period, the Veteran's service-connected low back strain has been evaluated as 10 percent disabling prior to April 11, 2011, and as 20 percent disabling from that point forward.  At the outset, the Board finds that the Veteran is not entitled to a rating greater than 20 percent at any point during the claims period.  This is so because the objective evidence fails to suggest that the Veteran experiences limitation of flexion to 30 degrees and it is evident that the Veteran has at no point experienced any ankylosis of the spine, to include just the thoracolumbar spine, such that a rating greater than 20 percent would be warranted.  See 38 C.F.R. § 4.71a, DCs 5235-5243.

In this regard, the Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

The Board acknowledges the Veteran's complaints of back pain and has considered application of the factors described in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, but finds that these additional considerations cannot support a rating in excess of 20 percent at any point during the claims period.  This is so because the United Stated Court of Appeals for Veterans Claims (Court) has affirmed that "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  From a functional standpoint, it has been noted that the Veteran has had pain on movement.  However, even taking into account the point at which pain sets in, the Veteran has been able to achieve flexion to at least 50 degrees.  Thus, it is clear that any pain did not result in a functional loss equivalent to that which would warrant a rating greater than 20 percent under the General Rating Formula.  Further, as the Veteran is able to achieve motion in all relevant ranges, it cannot be said that his disability results in limited motion tantamount to ankylosis.  Consequently, the Board can find no basis upon which to award a rating greater than 20 percent rating for the Veteran's service-connected lumbosacral strain at any point during the claims period.  See 38 C.F.R. § 4.71a, DCs 5235-5243; Mitchell and Deluca, both supra.  

Turning to the question of whether the Veteran is entitled to a 20 percent rating at any point prior to the April 11, 2011, effective date of that rating, the Board notes that the AMC increased the Veteran's low back rating based on the findings contained in the April 2011 VA examination report.  Specifically, the AMC determined that the Veteran's limitation of flexion to 50 degrees, with pain at the end range of motion, warranted a 20 percent rating under the General Rating Formula.  Upon review of the evidence, the Board finds that a rating of 20 percent is warranted as of the March 30, 2009, VA examination.  Although the Veteran was able to achieve flexion to 100 degrees at that time, the examiner noted the onset of pain to be at 50 degrees.  The Veteran also reported frequent flare-ups of pain, during which he experienced decreased range of motion, weakness, fatigue, and incoordination.  In consideration of the DeLuca factors, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the evidence of record suggests functional impairments more nearly approximating the criteria for a 20 percent rating as of the March 30, 2009, VA examination.  

A rating in excess of 20 percent is not, however, warranted prior to that date.  This is so because the evidence of record dated prior to March 30, 2009, demonstrates that the Veteran was able to achieve a full range of motion with no objective evidence of pain noted.  As to any subjective complaints of pain, given the Veteran's ability to achieve a full range of motion, it is clear that any subjective pain did not result in a functional loss equivalent to that which would warrant a rating greater than 10 percent under the General Rating Formula prior to March 30, 2009.  See Mitchell, supra.  Indeed, it appears as though the Veteran's complaints of pain have been accounted for by his 10 percent schedular rating, as forward flexion to 90 degrees would not qualify him for even the minimum 10 percent rating under the General Rating Formula.

In sum, the Board finds that the Veteran meets the criteria for a 20 percent rating from March 30, 2009, the date on which the objective evidence demonstrated an increase in the severity of his lumbosacral strain.  Prior to that date, the Veteran's lumbosacral strain did not result in functional losses more nearly approximating the criteria for a 20 percent rating.  The Board also finds that there is no indication of intervertebral disc syndrome or incapacitating episodes, such that the Board should consider whether ratings greater than those currently assigned may be warranted by application of the rating criteria pertaining to disabilities rated under DC 5243.  See 38 C.F.R. 4.71a, DC 5243.  

The Board has also considered whether separate ratings for any neurological abnormalities are warranted.  In this regard, the Board notes that in a May 2009 decision, the RO granted service connection for sciatica affecting the right leg.  As previously determined by the Board, there is no issue with respect to that grant, to include the rating assigned therein, currently before the Board.  Moreover, as there is no evidence to suggest that the Veteran experiences associated neurological abnormalities other than right-sided sciatica, the Board finds that the evidence weighs against an award of any additional separate ratings for neurological abnormalities at this time.

The above determinations are based upon consideration of applicable rating provisions and Board finds that the level of severity and symptomatology of the Veteran's service-connected low back disability are described by the established criteria found in the rating schedule for that disability.  The Board finds that the applicable rating criteria specifically contemplate the level of disability and symptomatology reported, to include decreased motion, flare ups, and pain.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the criteria set forth in the rating criteria for 10 and 20 percent disability ratings describe the Veteran's disability level and symptomatology throughout the pendency of his claim and, therefore, the currently assigned schedular evaluations are adequate.  Referral for extraschedular consideration is therefore not required.  See Thun, supra;38 C.F.R. § 3.321(b)(1).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).  In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record, as there is no indication that the Veteran is unemployable due to his service-connected low back disability.  Although the Veteran is not currently working, it was indicated during the April 2011 VA examination that he stopped working in order to go to school full time.  


ORDER

Entitlement to a compensable evaluation for allergic rhinitis with occasional sinusitis is denied.

Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbosacral strain prior to March 30, 2009, is denied.

Entitlement to a disability rating of 20 percent for service-connected lumbosacral strain is granted as of March 30, 2009, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In its March 2011 remand, the Board directed the AOJ to schedule the Veteran for a VA examination in connection with his claim of service connection for a disability manifested by travelling nerve pain, excluding right-sided sciatica.  (As noted above, in a May 2009 decision, the RO granted service connection for radicular sciatica affecting the right leg.)  The Board noted that testing with a view toward determining whether the Veteran has a current disability manifested by traveling nerve pain and/or numbness should be conducted.  The Veteran was afforded a VA examination in April 2011.  Notably, it does not appear as though any diagnostic tests or studies were performed.  In this regard, the examiner stated that the Veteran's symptoms were simply non-physiological and that a magnetic resonance imaging (MRI) scan of the brain or an electromyogram (EMG) "would not be helpful in determining any pathology, as his presentation is not consistent with known pathologies of the brain or central nervous system."

A review of the Veteran's VA treatment records associated with the claims folder on remand shows that in April 2010, the Veteran presented with complaints of right arm pain radiating from his neck down the back of his arm to his hand.  There was a positive Spurling sign on the right with reproduction of C7 symptoms.  The assessment was questionable C7 radiculopathy and it was noted that the Veteran may have a herniated disc with nerve compression at the C7 level.  The clinician indicated that he would order an MRI and also obtain new x-rays at the time of the next visit, which would be scheduled in 4 to 6 weeks.  Despite these indications, the record before the Board contains no cervical spine MRI report; nor does it appear that x-rays were subsequently taken.  Regardless, however, of whether or not imaging studies were in fact done, the Board finds that the VA treatment record raises a question as to the etiology of the Veteran's complained-of right arm pain and undermines the VA examiner's opinion that there is no physiological explanation for the Veteran's complained-of symptoms, at least with regard to his right arm pain.  Due to the conflicting evidence of record, and the fact that a review of the Veteran's STRs shows that he presented with complaints of radiating pain in his arm in service, the Board finds that the Veteran's claim of service connection for a disability manifested by traveling nerve pain must again be remanded for the development set forth below.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must seek to obtain the reports of any cervical spine MRI performed in or around April 2010 and any x-rays taken in or around May 2010.  If it is determined that no such imaging studies were conducted, a note to that effect should be placed in the record.

2.  Schedule the Veteran for a VA examination in connection with his claim of service connection for traveling nerve pain.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

Testing with a view toward determining whether the Veteran has a current disability manifested by traveling nerve pain and/or numbness should be conducted.  Specifically, it should be ascertained whether the Veteran has a herniated cervical disc and, if so, whether any complained-of radiating pain is related to that herniated disc.  The examiner should review the April 2010 VA treatment record referenced above and discuss whether he/she agrees or disagrees with the assessment then made.

If it is determined that the Veteran has a herniated cervical disc, or any other disability, that results in some form of nerve pathology, the examiner should opine as to whether that disability is at least as likely as not related to the Veteran's active military service.  An opinion should also be provided as to whether it is at least as likely as not any currently identified disability was caused or made chronically worse by any already service-connected disability.  All opinions should be set forth in detail and explained in the context of the record.  

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


